346 Ill. App. 470 (1952)
105 N.E.2d 323
Lela J. Ruspantini, Executrix of Estate of Italo Ruspantini, Deceased, Appellant,
v.
Samuel Steffek, Appellee.
Gen. No. 45,549.
Illinois Appellate Court.
Opinion filed February 11, 1952.
Rehearing allowed February 26, 1952.
New opinion filed March 31, 1952.
Released for publication April 28, 1952.
Burt A. Crowe, for appellant.
Carl E. Abrahamson, of counsel.
Philip E. Ryan, and Thomas C. Hollywood, for appellee.
Ode Rankin, and Philip E. Ryan, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE NIEMEYER.
Reversed.
Not to be published in full.